Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 1 of 26




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                CASE NO. 18-80660-Civ-BRANNON


     JOEL PAULOT, GARRY JEAN,
     FENEL JH PETIT-HOMME,
     ANGELIA SISTRUNK and
     KENNETH PINNOCK, individually,
     and on behalf of all other similarly
     situated individuals,

             Plaintiffs,

     vs.

     THE SCHOOL BOARD OF
     PALM BEACH COUNTY,
     FLORIDA,

           Defendant.
     _____________________________/

              PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL CERTIFICATION
                 PURSUANT TO SECTION 216(b) OF THE FLSA, APPROVAL
           OF THE PARTIES’ SETTLEMENT AGREEMENT, AND DISMISSAL WITH
           PREJUDICE RESERVING JURISDICTION TO ENFORCE THE TERMS OF
           SETTLEMENT AND PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT

     I.      INTRODUCTION

             In addition to the five Named Plaintiffs, 623 Opt-In Plaintiffs filed Consent to Join

     Forms in response to receiving Court-authorized notice of the Parties’ proposed settlement of

     this case. See Declaration of Settlement Administrator Simpluris by Cassandra Cita (“Cita

     Decl.”), filed contemporaneously herewith, ¶ 12. The 628 Plaintiffs represent 77 percent of

     the 820 Potential Opt-In Plaintiffs who were provided notice of the settlement. See id., ¶ 8,

     12. This opt-in rate greatly exceeds the norm for FLSA collective actions. See Section
                                                    1
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 2 of 26




     V.B.4., infra. These Plaintiffs seek to receive a share of a settlement fund which the School

     Board of Palm Beach County has established to compensate them for their claims of

     allegedly being denied overtime wages. Only one of the Opt-In Plaintiffs, Tanisha Shirley,

     lodged an objection to the settlement and Ms. Shirley also filed a Consent to Join Form

     agreeing to be bound by the settlement. See Shirley Objection filed as Exhibit E to Cita

     Decl., and Shirley Consent to Join Form filed as D.E. 88-9, at 17.

            At this time, Plaintiffs seek final approval of the Parties’ settlement, which was

     arrived at after significant motion practice regarding the merits of the claims at issue and

     extensive negotiations between skilled counsel for both sides. In light of the fact that liability

     is strongly contested and based on the foregoing memorandum in support, the Plaintiffs

     hereby seek final approval of the settlement, final certification of the collective action,

     approval of the service payments for the Named Plaintiffs, approval of the attorneys’ fees

     and costs for Plaintiffs’ attorneys, and request that the Court dismiss the case with prejudice

     while retaining jurisdiction to enforce the terms of the settlement. Defendant has no

     objection to the relief requested in this motion and supports the settlement. A draft proposed

     order is attached hereto as Exhibit 1.

     II.    STATEMENT OF FACTS AND PROCEDURAL HISTORY

            On May 18, 2018, Named Plaintiffs filed the above-captioned collective action

     against Defendant, on behalf of themselves and other similarly situated bus drivers, alleging

     that throughout their employment, Defendant did not properly pay overtime wages pursuant

     to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”). D.E. 1. All of the

     Plaintiffs were employed by the Palm Beach County School Board as Bus Drivers and earned

                                                     2
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 3 of 26




     attendance incentive payments (“Merit Payments”) sometime between May 18, 2016 and

     January 24, 2019 (the “Relevant Time Period”) and worked overtime hours during the period

     in which the Merit Payments were earned. Defendant denies Plaintiffs’ claims, and, since the

     filing of this case, the litigation has been active and adversarial, as the Court’s prior schedule

     would have had this case set for trial in April 2019, with no extensions permitted. D.E. 73.

     After the Complaint was filed, Defendant moved to dismiss the Complaint for failure to state

     a claim for relief under the FLSA three times, D.E. 9, 25, 54, which Plaintiffs opposed, D.E.

     37, 62. Plaintiffs also filed amended complaints to resolve the purported deficiencies raised

     by the Defendant. D.E. 11, 42. In its last filed motion to dismiss Plaintiffs’ Second

     Amended Complaint (“SAC”), D.E. 54, Defendant argued that “Plaintiffs’ complaint should

     be dismissed with prejudice because the relief Plaintiffs seek is either Overtime Gap Time, a

     theory of recovery that’s been rejected by the majority of reviewing courts as not cognizable

     under the FLSA or otherwise asserts a claim that is not a cognizable claim under the FLSA.”

     D.E. 54. Defendant also argued that Plaintiffs’ claim for “straight time and overtime

     compensation is akin to a request for gap time compensation” and “is not a cognizable claim

     under the FLSA.” Id. at 3-4 relying on Lundy v. Catholic Health System of Long Island, Inc.,

     711 F.3d 106, 116 (2d Cir. 2013) (“So long as an employee is being paid the minimum wage

     or more, [the] FLSA does not provide recourse for unpaid hours below the 40–hour

     threshold, even if the employee also works overtime hours the same week.”).

            Plaintiffs filed their opposition to Defendant’s motion to dismiss the SAC, making

     arguments to the contrary, and filed a motion for leave to file a Third Amended Complaint

     (D.E. 63) to clarify that even though Plaintiffs disagreed with Defendant’s analysis of the

                                                     3
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 4 of 26




     viability of their straight-time claim during overtime weeks, regardless of the outcome of the

     Court’s decision as to that issue, Defendant also failed to pay overtime on the Merit

     Payments earned during overtime weeks worked—which Plaintiffs contend is a clear

     violation of the FLSA.1 Both Defendant’s motion to dismiss the SAC and Plaintiffs’ motion

     for leave to file a Third Amended Complaint were fully briefed, pending and unresolved until

     this Court denied the motions without prejudice and entered an Omnibus Order Temporarily

     Staying Case pending this anticipated resolution. See D.E. 82.

            At the center of this case is Defendant’s pay plan for School Bus Drivers that

     pursuant to a Collective Bargaining Agreement spreads regular pay to School Bus Drivers

     over 22-pay periods equally over the school calendar year (so that School Bus Drivers

     receive paychecks during students’ Christmas break and the like) and pays additional

     amounts as a Merit Payment (for perfect attendance and good driving records), as well as

     other remuneration (including overtime compensation). See D.E. 25 at 3 (explaining

     Defendant’s pay plan for School Bus Drivers). While some overtime compensation is paid,

     Plaintiffs alleged they were not paid all the straight-time and overtime compensation due to

     them in each workweek by operation of Defendant’s pay plan. See D.E. 37. As discussed

     above, Defendant denied Plaintiffs’ allegations in full and defended this case by asserting it

     paid a substantial amount of overtime to School Bus Drivers with nothing more due (even for

     Merit Payments) under the mandates of the FLSA. See D.E. 25 at 4 (claiming “[e]ach of the

     Plaintiffs have made thousands of dollars in overtime pay on top of their respective salaries


     1 While the Plaintiffs’ asserted that the SAC alleges a failure to pay overtime that
     sufficiently encompasses this claim, Plaintiffs sought to file a Third Amended Complaint to
     enhance the factual allegations related to this claim.
                                                    4
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 5 of 26




     and they have been paid in accordance with the mandates of the FLSA for all of the hours

     they worked”).

            During the course of discovery, extensive payroll records, timekeeping records, and

     policy documents related to Defendant’s payment methods and FLSA compliance were

     produced to Plaintiffs. Detailed Court interrogatories with an accounting of the claims were

     exchanged. Furthermore, Plaintiffs deposed Defendant’s payroll manager who provided

     significant insight regarding Defendant’s method of payment, including the method for

     calculating overtime payments, which were not readily discernable from the payroll records.

            Thereafter, over a period of three months, comprising of in-person settlement

     discussions, numerous telephonic conferences, detailed settlement-privileged presentations of

     the factual and legal claims and defenses by each side, as well as the production and

     evaluation of data and information for the settlement class, the parties reached an arms-length

     negotiated Settlement Agreement, which was fully executed by the Plaintiffs and the School

     Board of Palm Beach County following a public meeting on January 23, 2019.

            On January 31, 2019, the Court granted Plaintiffs’ motion for preliminary approval of

     the settlement and conditionally certified the settlement collective action. D.E. 87. Pursuant

     to the Court’s preliminary approval order, after updating the mailing addresses received from

     Defendant, Court-approved notice was mailed and emailed in English and Creole on

     February 15, 2019 to 820 Potential Opt-Plaintiffs. See Cita Decl., ¶ 5-8. Notices were

     remailed to any forwarding addresses received from the Post Office, and for those without

     forwarding addresses, the Settlement Administrator attempted to find a forwarding address

     using Accurint, a research tool owned by Lexis-Nexis, and provided an additional notice to

                                                    5
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 6 of 26




     any new found address. Id. at ¶ 10. On March 11, 2019, the Settlement Administrator

     mailed and emailed a reminder postcard to 384 Potential Opt-In Plaintiffs who had not

     returned a Consent to Join Form as of that date. Id. at ¶ 9.

            In response to the notice mailing, 623 Potential Opt-In Plaintiffs joined the five

     Named Plaintiffs in filing Consent to Join Forms. Id. at ¶ 12. The filing of the 623 Opt-In

     Plaintiffs along with the five Named Plaintiffs represent 77 percent of the 820 potential

     members of the certified collective action. Id. ¶ 5 and 12.

            Throughout the notice and claim-filing period, Plaintiffs’ counsel and the Settlement

     Administrator responded to Potential Opt-in Plaintiffs who had questions regarding the

     proposed settlement. See Id, ¶ 11; Supplemental Declaration of Sam J. Smith (Smith Supp.

     Decl.”), filed contemporaneously herewith, ¶ 8. Only one objection was filed with the

     Settlement Administrator. See Cita Decl. ¶ 13. The lone objector, Tanisha Shirley, also

     filed a Consent to Join Form agreeing to be bound by the settlement. D.E. 88-9, at 17. Ms.

     Shirley’s objection is addressed in Section V.B.4, infra.

            With the approval of this Court, the parties’ Settlement Agreement will resolve this

     case and the FLSA overtime claims that were brought in this action for the Named Plaintiffs

     and the Opt-in Plaintiffs who submitted Consent to Join Forms consenting to participate in

     the settlement. Plaintiffs’ counsel believe the Settlement Agreement is fair, adequate and

     reasonable; particularly in light of the substantial risks involved in continued litigation. D.E.

     84, Smith Decl., ¶ 20.




                                                     6
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 7 of 26




     III.   SUMMARY OF SETTLEMENT TERMS

            The Settlement Agreement provides that Defendant will pay a gross settlement

     amount of $361,103.24 (“Gross Settlement Fund”).2 See D.E. 84-1, Settlement Agreement,

     Section IV.B. The Gross Settlement Fund is inclusive of payments for all Named Plaintiffs

     and Opt-in Plaintiffs, settlement administration fees, and service payments and attorneys’

     fees and costs approved by the Court. Id. In addition to this amount, Defendant will pay its

     share of employer taxes on the back wages portion of the settlement. Id. at Section IV.B.2.

             Settlement payments to Plaintiffs are based upon a formula that credited Potential

     Opt-in Plaintiffs with $20.93 for every occurrence in which they earned a Merit Payment in a

     month in which they also worked any overtime hours throughout the Relevant Time Period.

     D.E. 84, Smith Decl., ¶ 12. This amount was determined by an analysis of time and payroll

     records and by determining on average the overtime due for Merit Payments plus an

     additional amount of consideration for liquidated damages. Id. In addition, Plaintiffs are to

     receive $50.00 for release of other FLSA claims that could have been brought in the case. Id.

            Through this settlement, Defendant has also agreed to a modification of the paystub

     for School Bus Drivers along with a notice to all current School Bus Drivers it employs

     providing an explanation of its methodology for calculating overtime pay. See D.E. 84-1,

     Section VIII. Specifically, Defendant agreed that no later than February 22, 2019 it would

     implement and rollout a revised version of the paystub for School Bus Drivers to include: (1)

     the employee’s annual compensation to be paid for the school year; (2) the number of duty


     2
       Defendant fully funded the Gross Settlement Fund on February 14, 2019. Cita Decl., ¶ 14.
     Any amounts that are not claimed by Plaintiffs or paid or approved by the Court as attorneys’
     fees and costs will be refunded to Defendant.
                                                   7
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 8 of 26




     days the employee is contracted to work for the school year; (3) the number of pay periods

     over which the employee will be paid for the year; and (4) the scheduled hours the employee

     is assigned to work for the week, which corresponds to the employee’s base weekly

     compensation. Id. Furthermore, Defendant agreed to issue a notice explaining the foregoing

     additional fields and its method of calculating overtime in plain language to its current

     School Bus Drivers. Id. As agreed, on or about January 30, 2019, Defendant rolled out the

     revised paystubs and on February 22, 2019 provided the notice explaining the methodology

     used to calculate overtime payments. See Smith Supp. Decl., at ¶ 6.

            Defendant has also agreed to a modest service payment of $1,500 to each of the five

     Named Plaintiffs for their role in representing the Potential Opt-in Plaintiffs, as well as

     settlement administration expenses up to $27,000, and attorneys’ fees and costs of $115,000.

     D.E. 84-1, Sections IV.A.1 and C.1-2.

            In exchange for these settlement terms, the Named Plaintiffs and Qualified Claimants,

     by submitting a Consent to Join Form, have agreed to dismiss this case with prejudice and

     release their FLSA claims against Defendant that could have been brought in the case

     through January 24, 2019. Id., Section V.

     IV.    CERTIFICATION OF THE COLLECTIVE ACTION PURSUANT TO
            SECTION 216(b) OF THE FLSA

            Pursuant to the Court’s preliminary approval Order, D.E. 87, on February 15, 2019,

     notice was mailed and emailed to, and a collective action was conditionally certified,

     pursuant to 29 U.S.C. § 216(b) to include:

            School Bus Drivers who were employed by Defendant and received an
            attendance incentive payment (“Merit Payment”) anytime between May 18,
            2016 to January 24, 2019 (the “Relevant Time Period”) and worked overtime
                                                     8
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 9 of 26




            during the period preceding the Merit Payment during which the Merit
            Payment was earned.

     During the ensuing notice period, the response was uniformly in support of the settlement

     with only one objection being received by an Opt-In Plaintiff Tanisha Shirley, who also

     joined the case and agreed to the settlement provisions. A total of 623 Opt-In Plaintiffs have

     joined the original five Named Plaintiffs representing 77 percent of the potential members of

     the collective action. No evidence contradicting the conditional certification of the case as a

     collective action has been submitted. Accordingly, it is now appropriate for the Court to

     enter a final order certifying the case as a collective action for settlement purposes.

     V.     THE PARTIES SETTLEMENT REPRESENTS A FAIR AND REASONABLE
            COMPROMISE OF DISPUTED CLAIMS

            A.      The Settlement Meets the Requirements Set Forth in Lynn’s Food Stores,
                    Inc.

            The Plaintiffs seek Court approval of their settlement because, in the “context of suits

     brought directly by employees against their employer under section 216(b) to recover back

     wages for FLSA violations,” the parties must present any proposed settlement to the district

     court, which “may enter a stipulated judgment after scrutinizing the settlement for fairness.”

     Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Settlements

     are “permissible in the context of a suit brought by employees under the FLSA for back

     wages because initiation of the action by employees provides some assurance of an

     adversarial context.” Id. at 1354. This is because the employees are “likely to be represented

     by an attorney who can protect their rights under the statute.” Id. “If a settlement in an

     employee FLSA suit does reflect a reasonable compromise over issues, such as FLSA

     coverage or computation of back wages, that are actually in dispute; [the Eleventh Circuit]
                                                     9
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 10 of 26




      allow[s] the district court to approve the settlement in order to promote the policy of

      encouraging settlement of litigation.” Id.

             After scrutinizing the settlement, this Court will find that the settlement is fair and

      should be approved. Specifically, the settlement resolves a bona fide dispute between the

      parties with respect to whether the employees at issue are entitled to overtime compensation

      under the FLSA and the amount of compensation due. The Plaintiffs faced significant factual

      and legal obstacles which posed the risk of an unsuccessful outcome if this case were to

      proceed to trial. Further, Plaintiffs were represented by experienced counsel, who together

      have litigated and resolved more than 60 FLSA collective and class actions (see D.E. 84, Smith

      Decl., ¶¶ 4, 5); and who, in the “adversarial context of a lawsuit” negotiated for the Plaintiffs

      a “reasonable compromise of disputed issues.” Id. Being an arms-length resolution of a bona

      fide dispute, the settlement enjoys a presumption that the settlement is appropriate.

             B.      The Settlement Agreement Was Reached By Arms-Length
                     Negotiations.

             The parties’ settlement is the result of hard-fought adversarial, arm’s length

      negotiations that took place over several months. See D.E. 84, Smith Decl., ¶ 9. It was

      negotiated at arm’s-length by experienced counsel free from fraud or collusion. Id.           Its

      adversarial nature is evidenced by the discovery and litigation activities, which included the

      exchange of thousands of pages of documents, extensive payroll and timekeeping data, and

      pleadings arguing the factual and legal merits and defenses to the claims. A “settlement is a

      compromise, a yielding of the highest hopes in exchange for certainty and resolution.” In re

      Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 806 (3d

      Cir.1995) (Citing Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977)). In evaluating
                                                     10
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 11 of 26




      whether the proposed settlement represents such a compromise, this Court “is entitled to rely

      upon the judgment of experienced counsel” in its evaluation of the merits of a class action

      settlement. Cotton, 559 F.2d at 1330. Plaintiffs’ counsel consider the settlement to constitute

      a compromise of significant benefit especially when weighed against the uncertain outcome

      and risk of continued litigation, and the expense and delay which would result from prosecuting

      this action against Defendant through trial and appeal.          D.E. 84, Smith Decl., ¶ 10.

      Furthermore, the settlement terms represent a successful resolution particularly in light of

      Defendant’s ardent position that the Plaintiffs could not assert a cognizable claim under the

      FLSA; and that even if they could, no damages would be due for unpaid overtime because of

      Defendant’s position that it paid for any and all overtime due. See Id., ¶ 20; D.E. 54 at 1, 3-5.

             C.      The Settlement Is a Fair, Reasonable, and Adequate Resolution of
                     Bona Fide Disputed Issues.

             Defendant has repeatedly asserted that it has paid Plaintiffs all the overtime

      compensation due to Plaintiffs under the FLSA. Thus, there exists a bona fide dispute as to

      whether the law requires, as Plaintiffs have argued, that all straight-time pay must be paid in

      an overtime week under the FLSA before overtime pay is deemed paid, whether Defendant

      failed to do this with its payment plan for School Bus Drivers, and whether any overtime

      remains to be due in addition to the overtime payments already made. D.E. 54. Plaintiffs

      would have faced significant obstacles and risked an unsuccessful outcome if this case were to

      continue in litigation and to trial as Defendant has argued in three motions to dismiss that

      Plaintiffs fail to state a cognizable claim for relief under the FLSA. See D.E. 9, 25, 54. In its

      latest motion to dismiss, Defendant moved to have the case dismissed with prejudice. D.E. 54.

      If the case were tried, the Court could possibly find that Plaintiffs are due no overtime at all
                                                     11
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 12 of 26




      under various defenses available to Defendant. If the Court was persuaded by Defendant’s

      arguments, or its defenses were successful, such a finding would have rendered Plaintiffs with

      no relief whatsoever. The risks inherent in this case strongly supported settlement at this stage

      of litigation.

              In addition to meeting the Lynn’s Food requirements that the settlement occur in the

      context of an adversarial lawsuit and resolve issues that are in dispute, the settlement here

      will also be found to be fair, adequate and reasonable using the standard articulated for

      approving the settlements of Rule 23 class actions.3 In Bennett v. Behring Corp., 737 F.2d

      982, 986 (11th Cir. 1984), the Eleventh Circuit suggested six factors for use in determining

      whether a Rule 23 settlement is fair, adequate, and reasonable. These factors are: (1) the

      likelihood of success at trial; (2) the range of possible recovery; (3) the point on or below the

      range of possible recovery at which a settlement is fair, adequate, and reasonable; (4) the

      complexity, expense and duration of litigation; (5) the substance and amount of opposition to

      the settlement; and (6) the stage of proceedings at which the settlement was achieved. Id. As

      demonstrated herein, when evaluated under the Bennett factors, this Court will find that the

      Parties’ settlement is fair, adequate, and reasonable.




      3
        The Eleventh Circuit has not required that collective action approvals under Section 216(b)
      of the FLSA meet the Rule 23 settlement approval factors in order for district courts to
      approve the settlement of collective actions under the FLSA. The approval of Rule 23 class
      actions is designed to protect absent class members from the resolution of their claims
      without their approval. Unlike Rule 23 settlements, collective action settlements under
      Section 216(b) are only binding on those potential opt-in plaintiffs who consent to join the
      action. In any event, the settlement here meets the applicable Rule 23 settlement approval
      factors.
                                                     12
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 13 of 26




                     1.      The Likelihood of Success at Trial

             There exists a bona fide dispute as to whether Defendant has paid Plaintiffs all the

      overtime due under the FLSA, or whether, as Plaintiffs have argued, overtime remains due in

      addition to the overtime payments already made. D.E. 54. Plaintiffs would have faced

      significant obstacles and risked an unsuccessful outcome if this case were to continue in

      litigation and to trial as Defendant has argued in three motions to dismiss that Plaintiffs fail

      to state a cognizable claim for relief under the FLSA. See D.E. 9, 25, 54.

             In sum, the Plaintiffs faced factual and legal issues at trial which would make the

      likelihood of success in the face of dispositive motions and trial uncertain. The risks inherent

      in this case strongly supported settlement at this stage of litigation.

                     2.      The Settlement Falls Within The Range of Recovery Such That
                             This Court Should Find It Is Fair, Adequate and Reasonable

             The second and third Bennett factors, generally analyzed together, are the range of

      possible recovery and the point on or below the range at which a settlement is fair, adequate,

      and reasonable. See Behrens v. Wometco Enter., Inc., 118 F.R.D. 534, 541 (S.D. Fla. 1988).

      The “[c]ourt's role is not to engage in a claim-by-claim, dollar-by-dollar evaluation, but to

      evaluate the proposed settlement in its totality.” Lipuma v. Am. Express Co., 406 F. Supp. 2d

      1298, 1322-1323 (S.D. Fla. 2005). Moreover, “the existence of strong defenses to the claims

      presented makes the possibility of a low recovery quite reasonable.” Id.; see, e.g., Bennett,

      737 F.2d at 986; Behrens, 118 F.R.D. at 542 (“A settlement can be satisfying even if it

      amounts to a hundredth or even a thousandth of a single percent of the potential recovery”).

             This settlement resolves complex FLSA overtime claims for the 628 Plaintiffs who

      joined this action. It was derived from an extensive review of payroll and timekeeping
                                                      13
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 14 of 26




      records and was evaluated on the basis of detailed models of the damages that could be

      recovered. The monetary settlement amount was reached by calculating the average

      amount of overtime due on Merit Payments during the Relevant Time Period. Defendant

      agreed to increase this calculated amount by paying an additional amount as liquidated

      damages and by paying $50.00 in back pay and liquidated damages for release of other

      possible overtime claims. Plaintiffs’ counsel estimates that the Plaintiffs recovered more

      than 100 percent of the back pay and liquidated damages that could have been recovered for

      Defendants’ failure to pay overtime compensation on the Merit Payments paid to Plaintiffs

      and that Plaintiffs recovered approximately 7.5 percent of the damages that could have been

      recovered for failure to timely pay overtime during Defendant’s regular pay plan for School

      Bus Drivers that, pursuant to a collective bargaining agreement, spreads regular pay to

      School Bus Drivers in equal amounts over 22-pay periods over the school calendar year (so

      that School Bus Drivers receive paychecks during students’ Christmas break and the like).

      Smith Supp. Decl., ¶ 4. The claim for regular overtime pay was significantly discounted

      based on case law briefed by Defendants in their motion to dismiss these claims, see D.E. 54,

      at 1, 3-5.

              In addition to theamount that was negotiated for back wages and liquidated damages

      for Qualified Claimants, the settlement includes up to $27,000 in claims administration fees,

      $7,500 for service payments, and $115,000 in attorneys’ fees and costs for a total Gross

      Settlement Fund of $361,103.24. The average settlement payment made available to

      Potential Opt-In Plaintiffs in this case is $255.93 and to up $552.20. D.E. 84, Smith Decl., ¶

      12. This settlement took into account Defendant’s asserted defenses to this case that no

                                                    14
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 15 of 26




      overtime was due, and credited Plaintiffs’ claim that overtime compensation was unpaid for

      periods when Merit Payments were earned and overtime hours worked. Id., ¶ 20 (see D.E.

      54 at 1, 3-5). The settlement also provides non-monetary relief to Plaintiffs and other School

      Bus Drivers that outside of settlement would not have been possible because injunctive relief

      is not available under the FLSA. D.E. 84, Smith Decl., ¶ 19. Defendant has agreed as part of

      the settlement to revise its paystubs and provide detailed explanations to School Bus Drivers

      assisting them to understand how their overtime is calculated and paid—an issue that

      motivated this litigation in the first instance. Id., ¶ 12. Based upon their extensive

      experience in wage and hour collective and class actions, see id., ¶¶ 4-5, Plaintiffs’ counsel

      believes the Settlement Agreement is fair, reasonable, and adequate and should be approved

      after a fairness hearing is held, id., ¶ 20. It bears all the indicia of fairness warranting final

      approval as Plaintiffs have been represented by experienced counsel who in the “adversarial

      context of a lawsuit” engaged in serious, informed, arms-length negotiations of a bona fide

      dispute under the Act. See Id.; Lynn’s Food Stores, Inc., 679 F.2d at 1353-54; Flores v.

      Mamma Lombardi's of Holbrook, Inc., 104 F. Supp. 3d 290, 299 (E.D.N.Y. 2015).

              Of course, if Defendants were successful in proving their affirmative defenses, the

      result could have been no recovery at all, and the Plaintiffs may have had to pay Court costs.

      Based on the extensive risk factors and the damage modeling performed, Plaintiffs’ counsel

      are confident that the settlement is fair, adequate, and reasonable and, recommend approval

      of the settlement. D.E. 84, Smith Decl., ¶ 20.




                                                       15
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 16 of 26




                     3.     The Complexity, Expense and Duration of Litigation

             This complex collective action was resolved only after extensive litigation, research

      and analysis and negotiations. The Parties fully briefed the factual and legal issues

      surrounding Defendants’ 22-payment pay plan. Counsel for the Parties spent an enormous

      amount of time and effort advocating legal theories and modeling the potential damages at

      issue in this case. Smith Supp. Decl. ¶ 3. The Parties exchanged extensive documents,

      damage calculations, compensation information, and engaged in detailed evaluation of

      Defendants’ compensation practices for School Bus Drivers. Id. The settlement was the

      result of hard-fought adversarial litigation and arm’s length negotiations that took place over

      more than eight months. Further litigation would increase the expenses of this litigation and

      would not likely increase the potential of recovery for the Plaintiffs. Id.

                     4.      The Substance and Amount of Opposition to the Settlement

             As directed by the Court, the Settlement Administrator provided notice to the

      Potential Opt-in Plaintiffs in the form approved by the Court on January 31, 2019. Cita

      Decl., at ¶ 5-8. The notice invited Potential Opt-In Plaintiffs to lodge any objections to the

      settlement with the Settlement Administrator. Only one objection was received by Tanisha

      Shirley, but Ms. Shirley also filed a Claim Form and agreed to accept the settlement if

      approved by the Court. Id., ¶ 13 and Exhibit E (Shirley Objection); D.E. 88-8, at 17 (Shirley

      CTJ). Ms. Shirley raises three issues in her objection.

             First, Ms. Shirley asserts that the notice did not explain to her how the settlement

      damages were calculated. Ms. Shirley’s objection on this ground should be overruled. On

      the first page of the notice, Potential Opt-In Plaintiffs were informed of the amount of their

                                                     16
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 17 of 26




      settlement and told that “[t]his amount was determined by crediting you with $20.93 for

      every Merit Payment you earned in a month that you also worked any overtime hours during

      the Relevant Liability Period,” which is defined in the notice as May 18, 2016 to January 24,

      2019. Exhibit A to Cita Decl., Notice at page 1. The notice further provided, “You will also

      receive an additional $50.00 as additional consideration for your release of all overtime

      claims that could have been brought in the case.” Id.

             Second, Ms. Shirley objects to her settlement being paid as 50 percent back wages

      being reported on a W-2 form and 50 percent being reported on a Form 1099. The basis for

      this portion of her objection is that she believed a payment under a Form 1099 is being made

      as a payment to an independent contractor. However, the payment at issue here is a payment

      of liquidated damages, which is properly reported on a 1099 Form. Cita Decl., ¶ 14; Obando

      v. SBC Food Service, Inc., Case No. 6:18-cv-856-Orl-41TBS, 2019 WL 1093446, *3 (M.D.

      Fla. Feb. 5, 2019) (“Normally, the plaintiff in an FLSA settlement receives a W-2 for wages

      and a [Form] 1099 for the liquidated damages paid pursuant to the agreement.”). Because

      liquidated damages are properly reported to the IRS using a Form 1099, this aspect of Ms.

      Shirley’s objection should be overruled.

             Third, Ms. Shirley asserts that the overtime she earned during the period May 2016 to

      January 2019 should have been paid at $21.00 per hour, which would have exceeded her

      settlement award total of $238.32. Plaintiffs’ counsel reviewed numerous payroll records of

      Defendant and has determined that the overtime rate used by Defendant exceeded one and

      one-half of their regular rate. For example, in Ms. Shirley’s case, she was paid at an

      overtime rate equal or exceeding her regular rate times 1.5 for all workweeks that she worked

                                                    17
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 18 of 26




      overtime during the Relevant Time Period and was always paid over $21.00 per hour. See

      Smith Supp. Decl., ¶ 5. Because Ms. Shirley was paid more than $21 per hour for her

      overtime hours, this aspect of her objection also should be overruled.

             Finally, because none of Ms. Shirley’s objections have merit and she has agreed to be

      bound by the settlement in this case, she should be allowed to participate in the settlement

      and recover her settlement share. In fact, the notice provided to potential Opt-In Plaintiffs

      informed them that “[i]f the Court approves the settlement over your objection, you will

      receive your share of the settlement funds if you timely submit a claim form.” Exhibit A to

      Cita Decl., Notice at page 2.

             Futhermore, 623 Opt-In Plaintiffs and the five Name Plaintiffs filed Consent to Join

      Forms for an opt-in percentage of 77 percent. Cita Decl., at ¶ 12. Charlotte S. Alexander,

      the Deputy Director of the National Institute for Teaching Ethics and Professionalism and a

      Post Graduate Research Fellow at Harvard Law School, published a law review article after

      conducting an extensive study of FLSA collective actions, entitled “Would An Opt In

      Requirement Fix The Class Action Settlement? Evidence From The Fair Labor Standards

      Act,” pp. 466-67 & Figure 10 at pp. 489-91, 80:2 MISS. L.J. 443 (Winter 2010) (“Alexander

      Study”). In Ms. Alexander’s study, she gathered data on the opt-in rates in 38 FLSA

      collective actions. The plaintiff opt-in rates in these cases ranged from 0% to 48%, with a

      median of 15%. See id. Thirty of the 38 cases had opt-in rates below 20%. Id. Another

      analysis of FLSA opt-in rates in federal courts around the country, cited by Ms. Alexander

      calculated the average opt-in rate to be 15.71%. Id. at p. 468 (Citang Andrew C. Brunsden,

      Hybrid Class Actions, Dual Certification, and Wage Law Enforcement in Federal Courts, 29

                                                     18
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 19 of 26




      BERKELEY J. EMP. & LAB. L. 269, 292 94 (2008)).4 The opt-in rate in this case was

      exceptionally high as 77 percent of the Potential Opt-in Plaintiffs have joined this action.

      This strong opt-in rate along with the fact that only one objection was lodged to the

      settlement supports final approval of the Settlement Agreement.

                     5.     The Stage Of Proceedings At Which The Settlement Was Achieved

             The Parties reached settlement after hard-fought adversarial litigation and arm’s

      length negotiations that took place over more than eight months. The Parties were only able

      to reach this settlement after fully litigating three motions to dismiss, the taking of a

      deposition of Defendant’s payroll manager, and exchanging voluminous payroll documents,

      and time records. The Parties exchanged extensive damage calculations and compensation

      information, and engaged in detailed evaluation of Defendant’s compensation practices for

      bus drivers and the school board’s defense that it had paid all overtime compensation that

      was due to the School Bus Drivers. Smith Supp. Decl., ¶ 3. The Parties were unable to reach

      a settlement in September 2018 even after attending a face-to-face settlement meeting. The

      Parties continued to work hard to resolve this case and finally reached agreement in January

      2019 after months of settlement negotiations and extensive damage calculations.

             In short, all relevant factors support a finding that the settlement represents a fair,

      adequate, and reasonable resolution of a bona fide dispute.



      4
        According to an experienced wage and hour class action lawyer specializing in defense:
      “[while estimates of the average opt-in rate for an FLSA collective action vary wildly, most
      fall in the range of 10-20%, with virtually no estimates higher than 30 percent. In Through
      the Out Door: Third Circuit Says FLSA Collective Actions Not Incompatible With Rule 23
      State Law Class Actions, Todd Dawson, April 2, 2012,
      http://www.employmentclassactionreport.com/flsa/, Bakerlaw.com.
                                                      19
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 20 of 26




             D.      Distribution Will Be Equitable.

             The settlement distribution amounts are based upon an equitable formula that will

      treat all Named Plaintiffs and Opt-In Plaintiffs in the same manner. D.E. 84, Smith Decl., ¶

      12.

             E.      Modest Service Payments Should be Approved for the Named Plaintiffs
                     Who Helped Achieve This Favorable Settlement

             During the claims-filing period, all Potential Opt-in Plaintiffs received notice that the

      Named Plaintiffs who brought this case and who helped prepare the complaints filed in this

      case, and participated in discovery and settlement negotiations, would seek to receive modest

      service payments under the terms of the proposed settlement of $1,500 per Plaintiff. See

      Exhibit A to Cita Decl., Notice at page 1 and D.E. 84, Smith Decl., ¶ 13. These payments

      recognize the dedication these individuals demonstrated to this litigation and the extent of

      their efforts in assisting with the investigation, discovery including completing Court

      interrogatories, preparing for negotiation of the claims, consulting with Plaintiffs’ counsel to

      determine a fair settlement fund, and other contributions that they made for their benefit and

      the benefit of Potential Opt-in Plaintiffs. D.E. 84, Smith Decl., ¶ 13. No objections were

      filed that objected to the payment of these service payments and the service payments are in

      addition to the amounts Plaintiffs and Opt-In Plaintiffs will receive for their back pay and

      liquidated damage awards. “Courts routinely approve incentive awards to compensate

      named plaintiffs for the services they provided and the risks they incurred during the course

      of the class action litigation.” Ingram v. The Coca-Cola Co., 200 F.R.D. 685, 694 (N.D. Ga.

      2001) (quoting In Re S. Ohio Correctional Facility, 175 F.R.D. 270, 272 (S.D. Ohio 1997))

      (approving $303,000 payment to each class representative plaintiff in employment case
                                                     20
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 21 of 26




      where potential class members on average received $38,000). The modest service payments

      sought here are appropriate and reasonable, and consistent with awards made by other courts.

      See e.g. North Star Capital Acquisitions, LLC v. Krig, 2011 WL 65662 (M.D. Fla. 2011)

      (awarding $5,000 in incentive awards to the named class representatives); Holman, 778 F.

      Supp. 2d at 1315, 1319 ($29,500 in service awards approved); Smith v. Wm. Wrigley Jr. Co.,

      2010 WL 2401149 (S.D. Fla. 2010) (preliminarily approving $10,000 incentive award for

      lead plaintiff); Pinto v. Princess Cruise Lines, 513 F. Supp. 2d 1334, 1344 (S.D. Fla. 2007)

      (approving $7,500 in service awards to the three representative plaintiffs). Moreover,

      notwithstanding the reasonableness of the requested service payments, the parties’ Settlement

      Agreement is not contingent on the approval of the payment of this amount. Instead, the

      Named Plaintiffs have agreed to accept the enhancement award the Court deems appropriate.

             F.      Plaintiffs’ Counsel Should Be Awarded $115,000 for Attorneys’ Fees,
                     Costs, and Expenses

             The settlement provides for Plaintiffs’ counsel to receive a reasonable amount of

      attorneys’ fees, expenses, and costs of $115,000 from the settlement fund. See D.E. 84, Smith

      Decl., at ¶ 14. The Parties negotiated this amount separately after an amount had been agreed

      to for the resolution of the underlying claims of the Plaintiffs and Potential Opt-In Plaintiffs.

      Smith Supp. Decl., ¶ 8. Plaintiffs’ counsel now seek to be awarded this amount to compensate

      them for the attorneys’ fees, costs and expenses they have incurred representing the Plaintiffs.

      Id.

             The $115,000 from the Gross Fund is reasonable in light of the fact that a settlement

      was obtained in spite of Defendant’s vigorous defenses, including without limitation its

      defense that it had paid bus drivers all overtime compensation due under the FLSA and because
                                                     21
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 22 of 26




      Plaintiffs’ counsel negotiated the amount of fees, expenses, and costs after the amount to be

      paid to the Plaintiffs had been negotiated.5 Smith Supp. Decl., ¶ 8. In addition, Plaintiffs’

      counsel’s Lodestar fees, costs, and expenses exceed $200,000. Id. Finally, after Court

      approval of the settlement, Plaintiffs’ counsel will continue to provide legal advice to Plaintiffs

      regarding the terms of the settlement and will facilitate the execution of the settlement

      including supervising the Settlement Administrator in administering the settlement. Id.

      Plaintiffs’ counsel vigorously pursued claims on behalf of all bus drivers in the face of

      Defendant’s strong opposition to the payment of any overtime compensation to bus drivers

      who were paid equal regular pay amounts for each pay period during their 22 pay period work

      year and overtime compensation at rates that exceeded one and one-half of their regular rate.

      Id. Pursuing these claims required Plaintiffs’ counsel to locate and interview bus drivers,


      5  See, e.g., Crabtree v. Volkert, Inc., 2013 WL 593500, at *7 n.4 (S.D. Ala. Feb. 14, 2015)
      (persuasive district court authority has deemed scrutiny of the reasonableness of plaintiff’s
      agreed-upon attorney’s fees to be unnecessary in an FLSA settlement where the plaintiff’s
      attorneys’ fee was agreed upon separately and without regard to the amount paid to the
      plaintiff, except in circumstances where the settlement does not appear reasonable on its face
      or there is reason to believe that the plaintiff’s recovery was adversely affected by the
      amount of fees paid to his attorney”)(citations and internal quotation marks omitted); Bonetti
      v. Embarq Management Co., 715 F.Supp.2d 1222, 1228 (M.D. Fla. 2009)(deeming scrutiny
      of reasonableness of attorney’s fee payment in FLSA settlement unnecessary unless “the
      settlement does not appear reasonable on its face or there is reason to believe that the
      plaintiff’s recovery was adversely affected by the amount of fees paid to his attorney”);
      Wing v. Plan B Corp., 2012 WL 4746258, *4 (M.D. Fla. Sept. 17, 2012) (declining to assess
      reasonableness of attorney’s fee payment in FLSA settlement where “Plaintiff’s claims were
      resolved separately and apart from the issue of attorneys’ fees,” such that “there is no reason
      to believe that Plaintiff’s recovery was adversely affected by the amount of fees and costs to
      be paid to Plaintiff’s counsel”); Gutierrez v. Coco Baleadas Corp., 2018 WL 6573131, at *1-
      2 (S.D. Fla. Aug. 30, 2018)(“[w]hen, as here, the attorneys’ fees are negotiated separately
      and after settlement of the Plaintiffs’ wage claims, Courts generally approve the settlement as
      Plaintiff’s compromise of his claim could [not] have influenced any amount received by his
      counsel).

                                                      22
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 23 of 26




      conduct extensive research regarding cases impacting the determination of the regular rate and

      overtime compensation under the FLSA, engage in extensive discovery, litigate three motions

      to dismiss, and negotiate a favorable class settlement. Id. Plaintiffs’ counsel prepared a

      comprehensive damage model that was persuasive in establishing an estimate of the damages

      that could be recovered. Id. In addition, Plaintiffs’ counsel drafted the settlement agreement,

      class notice, and consent to join forms, prepared a motion for preliminary approval, consulted

      with numerous Plaintiffs regarding the settlement of their claims, and prepared this final

      approval motion. Id. Throughout the notice and claim-filing period, Plaintiffs’ counsel and the

      Settlement Administrator have responded to Potential Opt-In Plaintiffs’ who had questions

      regarding the proposed settlement. Id. Furthermore, Plaintiffs’ counsel will continue to incur

      fees and costs in facilitating this collective settlement, including work with the settlement

      claims administrator, responding to questions from Potential Opt-in Plaintiffs, preparing the

      final settlement papers and attending the final approval hearing without any additional

      compensation for their hours worked. Id.

             This case settled after more than eight months of litigation and negotiations, including

      but not limited to, the exchange of voluminous discovery and numerous settlement

      negotiations. Id. ¶ 3, 8. Plaintiffs and Opt-In Plaintiffs have benefited and will continue to

      benefit by these efforts, and it is appropriate that Plaintiffs’ counsel be compensated for

      performing these services.

             Finally, the notice provided to Potential Opt-in Plaintiffs explained that Plaintiffs’

      counsel would seek to recover $115,000 from the settlement fund as compensation for their

      attorneys’ fees and costs. No Potential Opt-In Plaintiff objected to the amount of fees and

                                                    23
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 24 of 26




      costs sought by Plaintiffs’ counsel, the fees and costs were negotiated separately after the

      underlying claims of the Plaintiffs were negotiated and the fees and costs are reasonable and

      represent a significant reduction on the fees and costs incurred by Plaintiffs’ counsel.

                                                Conclusion

             In sum, the Plaintiffs submit this settlement as a fair and reasonable resolution of the

      disputed issues and that its entry will “secure the just, speedy, and inexpensive

      determination” of this action. Fed.R.Civ.P. 1. Accordingly, the Plaintiffs urge this Court to

      enter the proposed order attached as Exhibit 1 hereto, approving the settlement, finally

      certifying the collective action for settlement purposes, approving service payments for the

      Named Plaintiffs, approving Plaintiffs’ counsel’s request for attorneys’ fees and costs, and

      dismissing the case with prejudice and retaining jurisdiction to enforce the terms of the

      Parties’ settlement.

      Dated: May 3, 2019                            Respectfully submitted,


                                                    /s/Sam J. Smith
                                                    Sam J. Smith
                                                    Florida Bar No. 818593
                                                    Loren B. Donnell
                                                    Florida Bar No. 013429
                                                    BURR & SMITH, LLP
                                                    111 2nd Ave. N.E., Suite 1100
                                                    St. Petersburg, FL 33701
                                                    (813) 253-2010
                                                    ssmith@burrandsmithlaw.com
                                                    ldonnell@burrandsmithlaw.com


                                                    Mark J. Berkowitz, Esq.
                                                    Fla. Bar No. 369391
                                                    MARK J. BERKOWITZ, P.A.
                                                    One Ten Tower
                                                     24
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 25 of 26




                                                    110 S.E. 6th St., Suite 1700
                                                    Ft. Lauderdale, FL 33316
                                                    (954) 527-0570
                                                    labor@markjberkowitz.com

                                                    Attorneys for Plaintiffs


                                     CERTIFICATE OF SERVICE

             I hereby certify that on this 3rd day of May 2019 the foregoing Plaintiffs’ Unopposed

      Motion for Final Certification Pursuant to Section 216(b) of the FLSA, Approval of the

      Parties’ Settlement Agreement, and Dismissal of the Collective Action With Prejudice

      Reserving Jurisdiction to Enforce the Terms of Settlement and Plaintiffs’ Memorandum of

      Law in Support was filed through the ECF system, and will be sent electronically to the

      registered participants as identified on the Notice of Electronic Filing and paper copies will

      be sent to those indicated as non-registered participants.


                                                    /s/ Sam J. Smith
                                                    Sam J. Smith




                                                     25
Case 9:18-cv-80660-DLB Document 89 Entered on FLSD Docket 05/03/2019 Page 26 of 26




                                          SERVICE LIST

      Lisa M. Kohring, Esq.
      Sean Fahey, Esq.
      The School Board of Palm
      Beach County, Florida
      3320 Forest Hill Blvd, C-331
      West Palm Beach, FL 33416-9239
      Telephone: (561) 434-8750
      Facsimile: (561) 434-8105
      lisa.kohring@palmbeachschools.org
      sean.fahey@palmbeachschools.org
      ana.jordan@palmbeachschools.org
      tish.pickens@palmbeachschools.org

      Attorneys for Defendant

      Mark J. Berkowitz, Esq.
      Mark J. Berkowitz, P.A.
      One Ten Tower
      110 S.E. 6th St., Suite 1700
      Ft. Lauderdale, FL 33316
      (954) 527-0570 telephone
      (954) 281-5881 facsimile
      labor@markjberkowitz.com

      Attorney for Plaintiffs

      Tanisha Bennett Shirley
      1120 W. 2nd St.
      Riviera Beach, FL 33404-7628




                                               26
